      Case 4:20-cv-00328-RSB-CLR Document 11 Filed 05/21/21 Page 1 of 7



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                                SAVANNAH DIVISION


 JAMES LARRY PARSON,

                 Plaintiff,                               CIVIL ACTION NO.: 4:20-cv-328

          v.

 GEORGIA DEPARTMENT OF NATURAL
 RESOURCES,

                 Defendant.

                                           ORDER

         This age discrimination case comes before the Court on Defendant Georgia Department of

Natural Resources’ Motion to Dismiss Plaintiff’s Complaint pursuant to Federal Rules of Civil

Procedure 12(b)(1) and 12(b)(6). (Doc. 5.) Plaintiff James Larry Parson filed this suit under the

Age Discrimination in Employment Act (“ADEA”), alleging that Defendant discriminated against

him based on his age when Defendant declined to hire him and instead hired a younger and less

experienced candidate. (Doc. 1.) Defendant filed the at-issue Motion, arguing that Eleventh

Amendment immunity bars Plaintiff’s ADEA claim, which is his sole claim in this case. (Doc. 5-

1.) For the reasons set forth below, the Court GRANTS Defendant’s Motion to Dismiss. (Doc.

5.)

                                        BACKGROUND

         According to the allegations contained in the Complaint, Plaintiff, who was seventy-two

years old, applied for the “Manager 2 Facilities Maintenance/Construction” position (the

“Position”) with Defendant in November 2018. (Doc. 1, pp. 4–5, 7.) Despite being “more

qualified than the chosen candidate” and having forty years of “experience in construction project

management,” Plaintiff was passed over for the job, and Defendant instead hired a “substantially
   Case 4:20-cv-00328-RSB-CLR Document 11 Filed 05/21/21 Page 2 of 7



younger” candidate (allegedly in his forties) who had “substantially less construction project

management experience” than Plaintiff. (Id. at pp. 7–8.) Plaintiff initiated this civil action on

December 31, 2020, alleging that Defendant’s decision not to hire him for the Position was due to

his age. (Id.) Defendant subsequently filed the at-issue Motion to Dismiss, arguing that Plaintiff’s

ADEA claim—his sole claim in this case—is barred by Eleventh Amendment immunity. (Docs.

5, 5-1.) Plaintiff filed a Response, (doc. 7), and Defendant filed a Reply, (doc. 9).

                                    STANDARD OF REVIEW

        A court may dismiss a complaint when it lacks subject matter jurisdiction under Federal

Rule of Civil Procedure 12(b)(1) or when the complaint does not state a facially plausible claim

for relief under Rule 12(b)(6). Here, Defendant argues that dismissal is appropriate on both

grounds because the Eleventh Amendment bars Plaintiff’s claim. When a court has pending before

it a motion to dismiss on both of those grounds, the generally preferable approach is to decide the

jurisdictional issue first and then, if jurisdiction is found, to decide whether a claim has been stated.

Jones v. State, 725 F.2d 622, 623 (11th Cir. 1984).

        Motions pursuant to Rule 12(b)(1) take one of two forms: a “facial attack” on subject matter

jurisdiction based on the complaint’s allegations taken as true or a “factual attack” based on

evidentiary matters outside of the pleadings. McElmurray v. Consol. Gov’t of Augusta-Richmond

Cnty., 501 F.3d 1244, 1251 (11th Cir. 2007). Where, as here, Plaintiff presents only a “facial

attack,” the Court proceeds as if it were evaluating a 12(b)(6) motion. Id.

        Under a motion to dismiss brought pursuant to Federal Rule of Civil Procedure 12(b)(6), a

court must “accept[] the allegations in the complaint as true and constru[e] them in the light most

favorable to the plaintiff.” Belanger v. Salvation Army, 556 F.3d 1153, 1155 (11th Cir. 2009). A

complaint must state a facially plausible claim for relief, and “[a] claim has facial plausibility when

the plaintiff pleads factual content that allows the court to draw the reasonable inference that the


                                                   2
   Case 4:20-cv-00328-RSB-CLR Document 11 Filed 05/21/21 Page 3 of 7



defendant is liable for the misconduct alleged.” Wooten v. Quicken Loans, Inc., 626 F.3d 1187,

1196 (11th Cir. 2010) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). “A pleading that

offers ‘labels and conclusions’ or a ‘formulaic recitation of the elements of a cause of action’”

does not suffice. Ashcroft, 556 U.S. at 678 (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

555 (2007)).

                                          DISCUSSION

       “The ADEA makes it unlawful for an employer ‘to fail or refuse to hire or to discharge any

individual or otherwise discriminate against any individual with respect to his compensation,

terms, conditions, or privileges of employment, because of such individual’s age’” if the individual

is at least forty years of age. Kimel v. Fla. Bd. of Regents, 528 U.S. 62, 67 (2000) (quoting 29

U.S.C. § 623(a)(1)). The ADEA “also provides several exceptions to [its] broad prohibition,” such

as when an employer relies on age “where it ‘is a bona fide occupational qualification reasonably

necessary to the normal operation of the particular business,’” when an employer “discharge[s] or

otherwise discipline[s] an individual for good cause,” or when the employer’s action “is based on

reasonable factors other than age.” Id. (citing 29 U.S.C. § 631(f)(1), (3)). While the ADEA

originally applied only to private employers, Congress “extended application of the ADEA’s

substantive requirements to the States” in 1974.        Id. at 68 (citing Fair Labor Standards

Amendments of 1974 (1974 Act), § 28, 88 Stat. 74).

       “The Eleventh Amendment insulates a state from suit brought by individuals in federal

court unless the state either consents to suit or waives its Eleventh Amendment immunity.”

Stevens v. Gay, 864 F.2d 113, 114 (11th Cir. 1989) (footnote omitted). “Although the express

language of the amendment does not bar suits against a state by its own citizens, the Supreme

Court has held that an unconsenting state is immune from lawsuits brought in federal court by the

state’s own citizens.”    Carr v. City of Florence, 916 F.2d 1521, 1524 (11th Cir. 1990).


                                                 3
   Case 4:20-cv-00328-RSB-CLR Document 11 Filed 05/21/21 Page 4 of 7



Furthermore, Eleventh Amendment immunity also extends to “state agencies and other arms of

the state.” Cassady v. Hall, 892 F.3d 1150, 1153 (11th Cir. 2018). However, “Congress can

abrogate sovereign immunity by enacting legislation to enforce the substantive provisions of the

Fourteenth Amendment, or . . . a state can waive its sovereign immunity.” Stroud v. McIntosh,

722 F.3d 1294, 1298 (11th Cir. 2013); see also Kimel, 528 U.S. at 80 (“Section 5 of the Fourteenth

Amendment . . . grant[s] Congress the authority to abrogate the States’ sovereign immunity.”).

“[T]o determine whether Congress has abrogated the States’ sovereign immunity, [federal courts]

ask two questions: first, whether Congress has ‘unequivocally expresse[d] its intent to abrogate

the immunity;’ and second, whether Congress has acted ‘pursuant to a valid exercise of power.’”

Seminole Tribe of Fla. v. Florida, 517 U.S. 44, 55 (1996) (citation omitted). For Congress to act

pursuant to a valid exercise of its power under Section 5 of the Fourteenth Amendment, “[t]here

must be a congruence and proportionality between the injury to be prevented or remedied and the

means adopted to that end.” Kimel, 528 U.S. at 81 (quotation omitted).

       Here, Plaintiff does not contest that Defendant is a state agency generally entitled to

Eleventh Amendment immunity, nor does Plaintiff allege or argue that Georgia waived its

Eleventh Amendment immunity as to his ADEA claim. (See docs. 1, 7); see also Sullivan v. Ga.

Dep’t of Nat. Res., 724 F.2d 1478, 1479 (11th Cir. 1984) (characterizing a suit against the Georgia

Department of Natural Resources as a suit against the state for purposes of Eleventh Amendment

immunity). Thus, the critical question before the Court is whether Congress has abrogated states’

Eleventh Amendment immunity as to claims brought under the ADEA.

       The United States Supreme Court answered this question in Kimel v. Florida Board of

Regents, where it held that “the ADEA does not validly abrogate the States’ sovereign immunity.”

528 U.S. at 92. In Kimel, despite finding that Congress expressed its intent to abrogate the states’

Eleventh Amendment immunity against ADEA claims, the Supreme Court concluded that “the


                                                 4
    Case 4:20-cv-00328-RSB-CLR Document 11 Filed 05/21/21 Page 5 of 7



ADEA is not a valid exercise of Congress’ power under [Section] 5 of the Fourteenth

Amendment,” id. at 91, because “its broad restriction on the use of age as a discriminating factor[]

prohibit[ed] substantially more state employment decisions and practices than would likely be held

unconstitutional under the applicable equal protection, rational basis standard,” id. at 86.

Therefore, Congress did not validly abrogate states’ Eleventh Amendment immunity as to ADEA

claims, and Eleventh Amendment immunity remains a potential bar to such claims. Even so, the

Supreme Court noted that the decision in Kimel did “not signal the end of the line for employees

who find themselves subject to age discrimination at the hands of their state employers” as “[s]tate

employees are protected by state age discrimination statutes . . . in almost every State of the

Union.” Id. at 91.

        In an effort to circumvent Kimel, Plaintiff attempts to distinguish that case from his own.

Plaintiff first argues that Kimel’s holding only applies to ADEA cases involving “age

classifications and the application of the rational basis standard,” and thus does not apply to his

claim that the DNR has committed “arbitrary age discrimination for which the state offers no

legitimate state interest.” (Doc. 7, pp. 5–6.) Plaintiff then appears to argue that the Kimel holding

was directed at Section 623(f)(1) of the ADEA—which permits “employers to rely on age when it

is a bona fide occupational qualification”—and not Section 623(a)(1), the provision under which

he brings his claim. (Id. at pp. 4–5, 7.) According to Plaintiff, “only the portions of the ADEA

which exceed the scope of Congress’ exercise of valid authority should be interpreted as falling

outside the powers of [Section] 5 of the Fourteenth Amendment,” and—for reasons not fully

fleshed out by Plaintiff in his Response—“[Section] 623(a)(1) . . . could now be considered as

falling within the scope of Congress’ valid exercise of power.” 1 (Id. at p. 8.) Finally, Plaintiff


1
  Plaintiff’s arguments as to why Kimel should not apply to his case are inartfully presented. It appears,
however, that he believes that the holding in the Kimel opinion, which was published in 2000, was limited


                                                    5
   Case 4:20-cv-00328-RSB-CLR Document 11 Filed 05/21/21 Page 6 of 7



argues that Kimel should not apply to his case because he does not “have [the] option” of looking

to state law for relief because “Georgia law does not provide a remedy for age discrimination by a

state employer for employees over 70.” (Id. at p. 9.)

        The Court finds Plaintiff’s arguments unpersuasive. First, nothing in the Kimel decision

or the cases cited by Plaintiff suggests that the Supreme Court limited its holding to only certain

ADEA claims against state governments, or that Congress properly abrogated states’ Eleventh

Amendment immunity for some types of ADEA claims but not others, or that Eleventh

Amendment immunity only applies when a state offers a legitimate state interest for discrimination

based on age. Instead, the Supreme Court unambiguously held that “the ADEA is not a valid

exercise of Congress’ power under [Section] 5 of the Fourteenth Amendment” and “[t]he ADEA’s

purported abrogation of the States’ sovereign immunity is accordingly invalid,” a holding that

necessarily encompasses Section 623(a)(1). Kimel, 528 U.S. at 91; see also Stroud, 722 F.3d at

1303 (“The Supreme Court . . . made it clear [in Kimel] that the ADEA is unconstitutional as

applied to the states because Congress did not enact the law under section 5 of the Fourteenth

Amendment, the only recognized constitutional basis for abrogating states’ sovereign immunity.”).

Indeed, since the Kimel opinion was published, the Eleventh Circuit Court of Appeals has

consistently held that claims brought against states pursuant to Section 623(a)(1) are barred by

Eleventh Amendment immunity. See, e.g., Duva v. Bd. of Regents of the Univ. Sys. of Ga., 654

F. App’x 451, 453 (11th Cir. 2016) (finding that the Eleventh Amendment barred an ADEA claim

against a state agency brought pursuant to Section 623(a)(1)). Moreover, Plaintiff did not cite to—




by the Supreme Court’s later decision in Gross v. FBL Fin. Servs., Inc., 557 U.S. 167 (2009). (See doc. 7,
p. 7.) According to Plaintiff, “[t]he Gross decision, holding that the plaintiff must prove by a
‘preponderance of the evidence’ that age was the ‘but-for’ cause of the defendant’s action, could be shown
to this Court as fencing in [Section] 623(a)(1) in a way that may have influenced the Kimel [C]ourt’s
opinion on whether that portion of the Act was too far reaching.” (Id.)


                                                    6
      Case 4:20-cv-00328-RSB-CLR Document 11 Filed 05/21/21 Page 7 of 7



nor has the Court’s independent research found—any Eleventh Circuit case holding that Eleventh

Amendment immunity does not apply to an individual’s Section 623(a)(1) claim.              Finally,

Plaintiff’s argument that Kimel should not apply here because Georgia does not provide a state

law remedy is also unavailing. The Supreme Court did not limit its decision in Kimel to states that

provide remedies for age discrimination by a state employer.         Indeed, the Supreme Court

recognized that not all states provide such a remedy, stating that “[state] employees are protected

. . . in almost every State.” Kimel, 528 U.S. at 91 (emphasis added). Thus, even assuming that

Georgia law does not provide a remedy to Plaintiff, Eleventh Amendment immunity still bars

Plaintiff’s ADEA claim.

         In sum, Defendant—as a state agency—is entitled to the protection of Eleventh

Amendment immunity, and neither Congress nor the state of Georgia has validly abrogated or

waived that immunity as to Plaintiff’s ADEA claim, the sole claim alleged in this case.

Accordingly, the Court GRANTS Defendant’s Motion to Dismiss Plaintiff’s Complaint. (Doc.

5.)

                                        CONCLUSION

         Based on the foregoing, the Court GRANTS Defendant’s Motion to Dismiss Plaintiff’s

Complaint, (id.), and DISMISSES Plaintiff’s ADEA claim against the Georgia Department of

Natural Resources, which is the sole cause of action alleged in this case. The Court DIRECTS

the Clerk of Court to enter the appropriate judgment of dismissal and to CLOSE this case.

         SO ORDERED, this 21st day of May, 2021.




                                      R. STAN BAKER
                                      UNITED STATES DISTRICT JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA


                                                7
